Name: Commission Decision No 359/83/ECSC of 8 February 1983 concerning the opening to the public of the historical archives of the European Coal and Steel Community
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  documentation;  EU institutions and European civil service
 Date Published: 1983-02-15

 Avis juridique important|31983S0359Commission Decision No 359/83/ECSC of 8 February 1983 concerning the opening to the public of the historical archives of the European Coal and Steel Community Official Journal L 043 , 15/02/1983 P. 0014 - 0015 Finnish special edition: Chapter 16 Volume 1 P. 0065 Spanish special edition: Chapter 01 Volume 4 P. 0006 Swedish special edition: Chapter 16 Volume 1 P. 0065 Portuguese special edition Chapter 01 Volume 4 P. 0006 *****COMMISSION DECISION No 359/83/ECSC of 8 February 1983 concerning the opening to the public of the historical archives of the European Coal and Steel Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the first paragraph of Article 95 thereof, Having regard to the opinion of the Consultative Committee, Having regard to the opinion of the European Parliament (1), Having regard to the assent given unanimously by the Council, Whereas, in carrying out its tasks, the European Coal and Steel Community has accumulated a vast collection of archives emanating from its institutions; whereas these archives constitute the property of the Community, which has legal personality; Whereas some of the documents and records produced by the Community are held physically in the archives of the Member States; whereas the Member States apply different rules to determine when and on what conditions their archives may be made available to the public; Whereas it is standard practice both in Member States and in international organizations to make archives available to the public after a number of years; Whereas the processing and critical analysis of Community documents and records would not only be of value to historical research in general but would also provide guidance and assistance for the parties concerned in Community affairs and thereby contribute to the attainment of the Community's objectives; whereas, if the Community's objectives are to be attained, there should be common rules governing the opening of the Community's historical archives to the public; Whereas classified documents and records emanating from Community institutions should be prevented from being released to the public through national archives on terms less strict than those provided for in this Decision; Whereas the general principles alone need to be determined, adoption of the requisite implementing rules, at internal level, being left to each institution, HAS ADOPTED THIS DECISION: Article 1 1. The institutions of the European Coal and Steel Community shall establish historical archives and open them to the public on the terms laid down by this Decision after the expiry of a period of 30 years starting from the date of the creation of the document or record. For the purposes of this Decision, the Consultative Committee and the Court of Auditors shall be treated in the same way as the institutions referred to in Article 7 of the Treaty. 2. For the purposes of this Decision: (a) 'Community archives' means all those documents and records of whatever type and in whatever medium which have originated in or been received by one of the institutions or by their representatives or servants in the performance of their duties, which relate to the activities of the European Coal and Steel Community; (b) the 'historical archives' consist of that part of the Community archives which has been selected, on the terms laid down in Article 7 of this Decision, for permanent preservation. 3. All documents and records which were freely accessible before the expiry of the period provided for in paragraph 1 shall remain accessible to the public without restriction. 4. After expiry of the period provided for in paragraph 1, access to the historical archives shall be given to any person who applies for it and agrees to abide by internal rules established for the purpose by each institution. 5. The historical archives shall be accessible in copy form. However, the institutions may release the originals of the documents or records if the user shows a special and duly substantiated interest. Article 2 This Decision does not apply to files concerning the Community's staff or to documents and records containing information on the private or professional life of individual persons. Article 3 1. The public shall not have access to documents and records of cases submitted for judgment to the Court of Justice of the European Communities. 2. The public shall not have access to documents and records which, according to the rules and practice of each institution, are graded confidential or higher, unless they have been declassified in accordance with Article 5. Article 4 1. Documents and records which, when brought to the notice of an institution, are covered by the obligation of professional or business secrecy shall not be released to the public after the 30-year period unless the institution which has notice of the document or record has previously informed the person or undertaking concerned of his intention to release them to the public and that person or undertaking does not object within a period to be laid down in the rules of application referred to in Article 9. 2. Paragraph 1 shall apply also to documents and records drawn up by an institution and comprising information covered by professional or business secrecy. Article 5 1. For the sake of compliance with the 30-year rule provided for in Article 1 (1), each institution shall in good time, and no later than the 25th year following the date of the creation of a document or record, examine all documents and records graded confidential or higher and decide whether or not to declassify them. Documents and records not declassified at the first such examination shall be re-examined periodically, and at least every five years. 2. As regards documents and records received from a Member State or from another institution, the institutions shall abide by the classification established by the originator. However, in order to ensure the broadest possible access to Community archives, the institutions and the Member States may lay down procedures whereby documents and records may be declassified according to criteria adopted by common agreement. Article 6 1. Member States shall refrain from releasing to the public, on terms less strict than those laid down in Articles 1 to 5, documents and records, emanating from institutions and physically held in their public archives, which have been classified and have not been declassified. 2. Paragraph 1 shall also apply to such documents and records of the Member States which reproduce in full or in part the content of the documents referred to in that paragraph. Article 7 Each institution shall transfer to the historical archives all documents and records contained in their current archives no later than 15 years after their date of creation. According to the criteria laid down by each institution pursuant to Article 9, there shall be an initial sorting process with the purpose of separating documents and records that are to be preserved from those that have no administrative or historical value. Article 8 1. Each institution may deposit its historical archives in whatever place it considers most appropriate. 2. Each institution shall, on request, supply the Member States and the other institutions, to the extent that the Member State concerned is not the one in which the institution is situated or that the institutions concerned are not situated in the same Member State, with a complete set of microform copies of its historical archives, in so far as public access to them is available under this Decision. Article 9 Each institution may adopt detailed rules for the internal implementation of this Decision. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 8 February 1983. For the Commission The President Gaston THORN (1) OJ No C 327, 14. 12. 1981, p. 45.